DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 17, 19, 23-30 and 32-33 are pending in the present application.

Declaration under 37 CFR 1.132
The declaration under 37 CFR 1.132 filed 25 February 2022 is insufficient to overcome the rejection of claims 17, 19, 23-30 and 32-33 based upon Pohlman et al. (WO 2015/189080 A1) in view of El Qacemi et al. (US 2014/0243375 A1) and Cassayre et al. (US 2012/0238517 A1) as set forth in the last Office action because:  the declaration is not commensurate in scope with the instant claims.  The declaration presented data for a composition comprising a mixture of 2 ppm compound of formula I-1 and 0.08 ppm isocycloseram treating vetch aphid; a mixture of 10 ppm compound of formula I-1 and 0.08 ppm isocycloseram treating green peach aphid; and 15 ppm compound of formula I-1 and 8.3 ppm spiropidion treating greenhouse whitefly. The declaration only tested 2 combinations of a compound of formula I-1 + isocycloseram at specific concentrations against two types of aphids, and one combination of a compound of formula I-1 + spiropidion against the greenhouse whitefly.  The instant claims are not limited to the concentration ranges tested, or the species of insects shown in the declaration.  The instant claims are drawn to any concentration range and any invertebrate pest, except for .  

Claim Objections
Claim 17 is objected to because of the following informalities:  spiropidion should not be capitalized.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 19, 23-30 and 32-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Instant claim 17 states that the mixture comprises 
“2) at least one further compound B selected from the group consisting of 
B1) an isoxazoline 
B1b)…; and 
B4) Spiropidion”.
It would appear that compound B includes B1, B1b and spiropidion.  However, the previous set of claims stated that B1 is an isoxazoline selected from B1a and B1b.  Therefore, it is believed that the claim should recite that compound B is selected from the group consisting of B1b and B4.  However, it is unclear whether compound B is selected from the group consisting of B1, B1b and B4, or from the group consisting of B1b and B4.  For the purposes of applying art, the claim is being construed as compound B is selected from the group consisting of B1b and B4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 17, 19, 23-30 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Pohlman et al. (WO 2015/189080 A1) in view of El Qacemi et al. (US 2014/0243375 A1) and Cassayre et al. (US 2012/0238517 A1).
Instant claims 17, 19, 23-25 and 32-33 are drawn to a pesticidal mixture or composition comprising at least one pyrazole compound A of formula I-1, and at least one further compound B selected from the group consisting of B1b (isocycloseram) and B4 (spiropidion), wherein the at least one pyrazole compound A and the at least one further compound B are present in a weight ratio of from 1000:1 to 1:1000, and the compositions further comprise at least one inert liquid and/or solid carrier and optionally at least one surfactant.
Pohlman et al. teach pesticidal mixtures comprising at least one anthranilamide compound and at least one pesticidally active compound of formula (IIA) (pg. 17, ln. 1-7):

    PNG
    media_image1.png
    222
    459
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    482
    682
    media_image2.png
    Greyscale
.
Pohlman et al. further teach pesticidal compositions comprising a liquid or solid carrier and a mixture of at least one active compound I and at least one active compound II, and optionally surfactants (pg. 3, ln. 41-42; pg. 40, ln. 1 to pg. 41, ln. 12).  It is noted that the compound of formula (II-3) is the same compound as compound A of formula I-1 according to the instant claims.
Pohlman et al. do not explicitly disclose a mixture of at least one pesticidally active compound of formula (II-3) and at least one further compound B selected from the group consisting of B1b and B4, as recited in the instant claims.  However, Pohlman et al. teach that further active compounds (e.g. herbicides, insecticides, fungicides, growth regulators, safeners, biopesticides) can be added (pg. 44, ln. 10-14 and 39-42).
El Qacemi et al. teach that 4-[(5S)-5-(3,5-dichloro-4-fluoro-phenyl)-5-(trifluoromethyl)-4H-isoxazol-3-yl]-N-[(4R)-2-ethyl-3-oxo-isoxazolidin-4-yl]-2-methyl-benzamide (compound B1b of the instant claims) is an effective pesticidal compound (Table A, Compound A06).  El Qacemi et al. also teach that the compounds of formula I may be the sole active or combined with one or more additional active ingredients such as pesticide, e.g. an insecticide, fungicide or herbicide, or a synergist or plant growth regulator where appropriate, including pyrazoles ([0816]-[0817], [0824]; Claims 12-15).  El Qacemi et al. further teach that the compositions may comprise a liquid or solid carrier and optionally a surfactant ([0788], [0790]-[0803], [0806]-[0809]).
Cassayre et al. teach that 4-[(5S)-5-(3,5-dichloro-4-fluoro-phenyl)-5-(trifluoromethyl)-4H-isoxazol-3-yl]-N-[(4R)-2-ethyl-3-oxo-isoxazolidin-4-yl]-2-methyl-benzamide (compound B1b of the instant claims) is an effective pesticidal compound (Table C, Compound C3).  Cassayre et al. teach that the compound of formula (I) may be the sole active ingredient of the composition or it may be admixed with one or more additional active ingredients such as pesticide, e.g. an insecticide, fungicide or herbicide, or a synergist or plant growth regulator where appropriate, including pyrazoles ([0124]; Claims 16-17).  Cassayre et al. further teach that the compositions may comprise a liquid or solid carrier and optionally a surfactant ([0095], [0097]-[0110], [0113]-[0116]).
It would have been prima facie 
Such would have been obvious in the absence of evidence to the contrary because it is generally prima facie obvious to use in combination two or more ingredients that have previously been used separately for the same purpose to form a third composition useful for that same purpose.  The idea of combining them flows logically from their having been taught individually in the prior art.  In re Kerkhoven 626 F.2d 646, 850, 205 USPQ 1069, 1072 (CCPA 1980).
Regarding the weight ratio of compound A to compound B, a person having ordinary skill in the art would have been motivated to determine through routine optimization the effective weight ratio for the two active agents to be combined and provide a pesticidal efficacy.  Such would have been obvious because Pohlman et al., El Qacemi et al. and Cassayre et al. all teach that compounds as having pesticidal activity.  Therefore, a person having ordinary skill in the art would have been motivated to combine the compounds in an effective amount to provide pesticidal activity. 
Regarding instant claims 26-27, Pohlman et al. teach that their compositions are suitable for controlling insects of the orders Lepidoptera, Coleoptera, Hemiptera and Thysanoptera; leafhoppers (i.e., Cicadellidae), and aphids within Aphididae (pg. 30, ln. 38 to pg. 35, ln. 41; pg. 37, ln. 17 to pg. 39, ln. 9).  It is noted that Pentatomidae is a family of insects belonging to the order Hemiptera.
Regarding instant claims 28-30, Pohlman et al. teach their compositions as being used to protect growing plants and plant propagation materials from attack or infestation by invertebrate pests (Abstract; pg. 3, ln. 27-36; pg. 45, ln. 2-3; pg. 46, ln. 17-22).
Response to Arguments
Applicant’s Remarks filed 25 February 2022 have been fully considered but they are not persuasive.  Applicant argues that it is clear from the Langewald Declaration that the claimed mixtures exhibit synergistic effects that could not have been predicted.  Applicant asserts that the claimed synergistic mixtures are neither disclosed nor suggested in the combination of cited references.
As discussed above, the examiner respectfully argues that the declaration is not commensurate in scope with the instant claims, since the instant claims are drawn to any concentration of active compounds, and any invertebrate pest.  The declaration only provides evidence of a synergistic relationship for three specific concentrations against only three species of pests.  
Applicant’s further argue that nothing in the '375 publication leads a person to combine compound B1b) with a pyrazole of WO '080.
The examiner respectfully argues that in the absence of evidence to the contrary it is generally prima facie obvious to use in combination two or more ingredients that have previously been used separately for the same purpose to form a third composition useful for that same purpose.  The idea of combining them flows logically from their having been taught individually in the prior art.  In re Kerkhoven 626 F.2d 646, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Pohlman et al., El Qacemi et al. and Cassayre et al. collectively teach that the compound of formula I-1 (dimpropyridaz), isocycloseram, and spiropidion are pesticidally active compounds suitable for controlling invertebrate pests.  Therefore, it would have been obvious to combine them with the reasonable expectation that the mixture would also be effective for controlling invertebrate pests.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924.  The examiner can normally be reached on 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.W.S/Examiner, Art Unit 1616


/Mina Haghighatian/Primary Examiner, Art Unit 1616